JUSTICE McCULLOUGH, concurring in part and dissenting in part: The Industrial Commission found that on September 14, 1981, the petitioner was examined by Dr. Weinger, an orthopedic surgeon. Dr. Weinger found that there was no evidence to suggest a cervical disc protrusion or significant ligament instability. It was Dr. Weinger’s opinion that the petitioner could go back to work on a regular duty status. With respect to Dr. Holden’s examination and surgery, the Industrial Commission found that he performed a laminec-tomy at the C7-T1 and that prior to performing the surgery he did not test the petitioner for loss of grip strength or loss of sensation, did not administer reflex tests, ordered no myelogram, EMG or nerve conduction studies and that pursuant to the surgery no disc material was removed. The Commission’s finding that there was no causal relationship between the March 24, 1981, accident and the claimant’s cervical surgery performed on October 27, 1981, is not against the manifest weight of the evidence. Keeping in mind that Dr. Weinger examined the petitioner at the request of Dr. Cassidy, who was also petitioner’s doctor, Dr. Weinger’s notes showed that the motor strength and sensory examination were within normal limits, that the claimant had a full range of motion of the cervical spine, and that the complaints of neck stiffness and discomfort were out of proportion with the objective findings. Dr. Weinger found no evidence at all to suggest a cervical disc protrusion or significant ligament instability. Specifically, the doctor stated in his report to Dr; Cassidy: “It’s my feeling that this patient’s complaints of neck stiffness and discomfort are somewhat out of proportion to objective findings. The accident occurred 3-24-81 and she’s had sufficient time and conservative management for a simple sprain to heal and there is simply no evidence at all to suggest a cervical disc protrusion or significant ligament instability, etc. I feel this patient could go back to work on a regular duty status. I don’t think further diagnostic testing is warranted.” The petitioner, also of her own volition, went to the Institute of Physical Medicine and Rehabilitation and was examined by Dr. Sur-eka. Dr. Sureka found that “movement of both shoulder joints was normal. Muscle strength was normal in both upper extremities. There was no sensory deficit to touch, pain, position and vibration sense in both upper extremities except a slight diminished sensation in the right thumb. Position and vibration sense were normal in both upper extremities. Deep tendon reflexes were also normal in both upper extremities.” Dr. Sureka recommended a program of physical therapy consisting of “hot packs for the back of the neck, upper and lower back, light sedative massage, Williams flexion exercises for the low back and mobilizing exercises for cervical spine, intermittent cervical traction will be carried out.” The petitioner did not return to Dr. Sureka but instead went to Dr. Lawrence Holden on referral by her attorney. Dr. Whittaker examined the petitioner at the request of the respondent and found that she could return to work August 15 or the start of school. He found “examination of both arms reveals a full range of motion including full abduction and internal and external rotation. There is no atrophy. There seems to be no sensation disturbance. She has a normal grip. Examination of her back reveals a normal thoracic spine in a normal position without spasm. The lumbar back examination is normal. She can flex her back to a normal degree and return it promptly to an upright position. Her range of motion otherwise is normal and there is no muscle spasm or tenderness present.” He also stated that the X-ray examination and lateral views of the cervical spine were essentially normal. As stated, this court should not disturb the Commission’s decision unless it is against the manifest weight of the evidence. We should not put ourselves in a position of determining the credibility of the witnesses or the weight to be given to that evidence. The testimony of Drs. Weinger and Whittaker is more than sufficient to justify the finding and order of the Industrial Commission. With respect to the motion to dismiss, under section 19(f)(1) (Ill. Rev. Stat. 1983, ch. 48, par. 138.19(f)(1)), the proceeding for review is to be commenced within 20 days of receipt of notice of the decision of the Commission. The summons shall be issued by the clerk upon written request. The petitioner filed the proceeding for review on June 29, 1984, at 4:24 p.m. As stated in the affidavit of the employee’s counsel, it indicates that the secretary for the law firm went to the clerk’s office and persuaded a clerk to white out the file mark so that she could return the documents to the law office to correct the name of the appropriate attorney for the respondent. This the clerk should not have done. Respondent, however, does not file any affidavits from the clerks as to what transpired, and even though the affidavit of attorney for petitioner does not indicate when the request for summons was refiled, there is in the record a file mark showing “June 29, 4:24 p.m. ’84” with a record number of 84 — MR—2876. In the record, this appears on the affidavit of petitioner’s attorney that a check was mailed to the Illinois Industrial Commission. In the absence of any affidavits or other records before this court to determine when the petition for review was filed, this document indicates a case number and a file mark within the 20-day period. As the majority points out, the respondent’s motion to dismiss based upon the failure to timely file a petition for review should be denied.